J-S18041-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                 Appellee                :
                                         :
                 v.                      :
                                         :
KEVIN MARK HAGENS,                       :
                                         :
                 Appellant               :      No. 1156 MDA 2015

            Appeal from the Judgment of Sentence May 4, 2015,
             in the Court of Common Pleas of Lancaster County,
            Criminal Division, at No(s): CP-36-CR-0000111-2014
                                         CP-36-CR-0000114-2014

BEFORE:    BOWES, LAZARUS, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                         FILED MAY 13, 2016

     Kevin Mark Hagens (Appellant) appeals from the judgment of sentence

imposed on May 4, 2015, following his convictions for various offenses

relating to the sexual abuse of his great-nieces. Upon review, we affirm.

     At docket number CP-36-CR-0000111-2014 (111-2014), Appellant was

charged with involuntary deviate sexual intercourse (IDSI), unlawful contact

with a minor, and corruption of minors for acts committed upon O.H., born

in February 2007. At docket number CP-36-CR-0000114-2014 (114-2014),

Appellant was charged with indecent assault, unlawful contact with a minor,

and corruption of minors for acts committed upon A.K., born in February

2002.1


1
  On January 23, 2014, the Commonwealth filed a notice to consolidate the
cases for trial pursuant to Pa.R.Crim.P. 582(B)(1).

*Retired Senior Judge assigned to the Superior Court.
J-S18041-16


      On November 4, 2013, the Commonwealth filed a motion to permit

testimony by O.H. and A.K. by contemporaneous alternative method

pursuant to 42 Pa.C.S. § 5985. The Commonwealth subsequently filed two

petitions to admit testimony under the tender years hearsay exception, 42

Pa.C.S. § 5985.1, and the court held hearings on the petitions on December

1, 2014, and January 20, 2015. Relevant to this appeal, the court allowed,

inter alia, the admission of certain hearsay statements made by O.H. to S.P.

as substantive evidence at trial.

      A jury trial was held from January 28-30, 2015, after which Appellant

was found guilty of all charges. He was sentenced to an aggregate term of

18 to 36 years of imprisonment. Specifically, at docket number 111-2014,

Appellant was sentenced to concurrent terms of imprisonment of 16 to 32

years on the charges of IDSI and unlawful contact with a minor, as well as a

concurrent term of imprisonment of two to four years for the corruption-of-

minors charge.    At docket number 114-2014, Appellant was sentenced to

concurrent terms of imprisonment of two to four years for the charges of

indecent assault, unlawful contact with minors, and corruption of minors.

The aggregate sentences imposed at each docket number were to be served

consecutively to one another, for a total aggregate sentence of 18 to 36

years of imprisonment.2


2
 Appellant was ordered to undergo an evaluation by the Sexual Offenders
Assessment Board (SOAB) pursuant to the Sex Offender Registration and


                                    -2-
J-S18041-16


         On May 13, 2015, Appellant filed post-sentence motions, which the

trial court denied on June 2, 2015. Appellant then filed timely a notice of

appeal to this Court. On July 6, 2015, the trial court directed Appellant to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b), and one was filed. The court filed its opinion pursuant to

Pa.R.A.P. 1925(a) on August 3, 2015.

         On     appeal,   Appellant   presents   the   following   issues   for   our

consideration:

    I.        Was an aggregate sentence of eighteen years to thirty-six
              years [of] incarceration an abuse of the court’s discretion and
              so manifestly excessive as to constitute too severe a
              punishment       and    clearly  unreasonable     under     the
              circumstances of this case, as it was not consistent with the
              protection of the public, the gravity of the offenses and the
              rehabilitative needs of [Appellant] where [Appellant] did not
              cause the victims any physical harm, was not found to meet
              the criteria for that of a[n SVP] and was unlikely to reoffend
              and the [c]ourt inappropriately prejudged the case?

   II.        Did the [c]ourt err in admitting the testimony of S.P.
              regarding O.H.’s alleged statement to her, where the



Notification Act (SORNA), 42 Pa.C.S. §§ 9799.10-9799.41. According to the
trial court,

               On April 8, 2015, the Office of the District Attorney
         received the evaluation conducted by the SOAB[, which]
         determined that Appellant did not meet the criteria of a[ sexually
         violent predator (SVP)]. With this recommendation, the District
         Attorney’s Office notified the [c]ourt on April 8, 2015, that it
         would not be filing a praecipe for an SVP hearing. Accordingly,
         the case was scheduled for sentencing.

Trial Court Opinion, 8/3/2015, at 3 (citation omitted).


                                         -3-
J-S18041-16


        circumstances of O.H.’s statement did not provide sufficient
        indicia of reliability as required by 42 Pa.C.S. §[]5985.1[?]

Appellant’s Brief at 6 (suggested answers omitted).

     With regard to Appellant’s first issue, we observe the following.

     Challenges to the discretionary aspects of sentencing do not
     entitle an appellant to review as of right.            An appellant
     challenging the discretionary aspects of his sentence must
     invoke this Court’s jurisdiction by satisfying a four-part test:

        We conduct a four-part analysis to determine: (1) whether
        appellant has filed a timely notice of appeal, see Pa.R.A.P.
        902 and 903; (2) whether the issue was properly
        preserved at sentencing or in a motion to reconsider and
        modify sentence, see Pa.R.Crim.P. 720; (3) whether
        appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
        (4) whether there is a substantial question that the
        sentence appealed from is not appropriate under the
        Sentencing Code, 42 Pa.C.S.[] § 9781(b).

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (some

citations omitted) (quoting Commonwealth v. Evans, 901 A.2d 528, 533

(Pa. Super. 2006)).

     Instantly, Appellant has filed timely a notice of appeal, presented his

claim in a post-sentence motion, and included a statement pursuant to Rule

2119(f) in his brief.   Thus, we now consider whether he has raised a

substantial question worthy of appellate review.

           A substantial question exists where an appellant advances
     a colorable argument that the trial court’s actions were
     inconsistent with a specific provision of the sentencing code, or
     contrary to the fundamental norms underlying the sentencing
     process. In determining whether a substantial question exists,
     [o]ur inquiry must focus on the reasons for which the appeal is
     sought in contrast to the facts underlying the appeal, which are



                                    -4-
J-S18041-16


     necessary only to decide the appeal on the merits. Additionally,
     we cannot look beyond the statement of questions presented
     and the prefatory 2119(f) statement to determine whether a
     substantial question exists.

Commonwealth v. Provenzano, 50 A.3d 148, 154 (Pa. Super. 2012)

(internal quotation marks, citations, and emphasis omitted).

     Appellant challenges the consecutive nature of his sentences.        In

support of his challenge, Appellant points to certain mitigating factors

present herein and argues that the trial court inappropriately “prejudged”

the case with regard to the sentence Appellant would receive upon being

convicted.

           A court’s exercise of discretion in imposing a sentence
     concurrently or consecutively does not ordinarily raise a
     substantial question.    Rather, the imposition of consecutive
     rather than concurrent sentences will present a substantial
     question in only the most extreme circumstances, such as where
     the aggregate sentence is unduly harsh, considering the nature
     of the crimes and the length of imprisonment.

        To make it clear, a defendant may raise a substantial
        question where he receives consecutive sentences within
        the guideline ranges if the case involves circumstances
        where the application of the guidelines would be clearly
        unreasonable, resulting in an excessive sentence;
        however, a bald claim of excessiveness due to the
        consecutive nature of a sentence will not raise a
        substantial question.

Commonwealth v. Caldwell, 117 A.3d 763, 769 (Pa. Super. 2015)

(citations and internal quotation marks omitted; emphasis in original).

     The criminal conduct at issue herein related to the sexual abuse of

Appellant’s two great-nieces and resulted in convictions of one count each of



                                    -5-
J-S18041-16


IDSI and indecent assault, two counts of unlawful contact with a minor, and

two counts of corruption of minors. Appellant received concurrent terms of

imprisonment for each set of convictions as they related to the separate

victims; his sentences were consecutive only in that his aggregate term of

two to four years of imprisonment imposed at docket number 114-2014 was

to be served following his aggregate term of 16 to 32 years of imprisonment

imposed at docket number 111-2014. Considering the nature of the crimes

at issue and the length of imprisonment imposed, we conclude that this is

not a case wherein the court’s decision to impose consecutive sentences

raises a substantial question.    See Commonwealth v. Austin, 66 A.3d

798, 809 (Pa. Super. 2013) (noting that “[i]n seeking a reduction in his

aggregate sentence, [the a]ppellant [wa]s seeking a further ‘volume

discount’” and concluding that, in light of the criminal conduct at issue and

the length of imprisonment, the appellant did not present a substantial

question with respect to the trial court’s decision to impose certain

sentences consecutively).

      Likewise, we conclude that Appellant’s argument based on mitigating

factors fails to raise a substantial question. It is unclear whether Appellant

argues that the court failed to consider mitigating factors altogether or failed

to consider them adequately. We note, however, that the sentencing court

had the benefit of a presentence investigation report (PSI).       “Where the

sentencing court had the benefit of a [PSI], we can assume the sentencing



                                     -6-
J-S18041-16


court ‘was aware of relevant information regarding the defendant’s character

and weighed those considerations along with mitigating statutory factors.’”

Griffin, 65 A.3d at 937 (quoting Commonwealth v. Devers, 546 A.2d 12,

18 (Pa. 1988)). Moreover, the factors Appellant sets forth were discussed at

sentencing, N.T., 5/4/2015, at 2-6, 10-11, and presented in a sentencing

memorandum submitted by Appellant.            Defense Sentencing Memorandum,

4/29/15, at unnumbered pages 3-5.               Thus, we interpret Appellant’s

argument to be that the court failed to consider mitigating factors

adequately. “‘[T]his Court has held on numerous occasions that a claim of

inadequate consideration of mitigating factors does not raise a substantial

question for our review.’” Commonwealth v. Disalvo, 70 A.3d 900, 903

(Pa. Super. 2013) (quoting Commonwealth v. Downing, 990 A.2d 788,

794 (Pa. Super. 2010)).     Appellant fails to convince us that such a claim

raises a substantial question in this case.

      Finally, assuming arguendo that Appellant’s claim regarding the court’s

alleged “prejudgment” of the case raises a substantial question, we conclude

that it has no merit.    In so doing, we adopt the well-reasoned analysis

provided by the Honorable David L. Ashworth on pages 13 to 17 of his Rule

1925(a) opinion, filed August 3, 2015, and we incorporate it herein.      Trial

Court Opinion, 8/3/2015, at 13-17. Thus, Appellant is not entitled to relief

on his discretionary-aspects-of-sentence claim.




                                      -7-
J-S18041-16


      In his second issue, Appellant contends that the trial “[c]ourt erred in

admitting the testimony of S.P. regarding O.H.’s alleged statement to her,

where the circumstances of O.H.’s statement did not provide sufficient

indicia of reliability as required by 42 Pa.C.S. §[]5985.1.” Appellant’s Brief

at 17. Appellant argues that, at the hearing held on December 1, 2014, S.P.

repeatedly testified that O.H. never talked to S.P. about whether Appellant

“had done anything to O.H.,” but in S.P.’s interview with the Lancaster

County Children’s Alliance, which was also played during the hearing, S.P.

stated that “two of her cousins were sexually abused,” both cousins told her,

and O.H. told her that Appellant “had licked her girl part.”          Id. at 19.

Appellant contends that “[t]his blatant discrepancy and contradiction

certainly calls into question the reliability of O.H.’s alleged statement and

whether or not O.H. ever even made such a statement to S.P.”             Id.   We

disagree.

              Generally, the admissibility of evidence is a matter of trial
      court discretion and a ruling thereon will only be reversed upon a
      showing that the trial court abused that discretion. An abuse of
      discretion may not be found merely because an appellate court
      might have reached a different conclusion, but requires a result
      of manifest unreasonableness, or partiality, prejudice, bias, or
      ill-will, or such lack of support so as to be clearly erroneous.

             Hearsay is generally inadmissible at trial unless it falls into
      an exception to the hearsay rule. [T]he Tender Years Statute
      creates an exception to the hearsay rule in recognition of the
      fragile nature of the victims of childhood sexual abuse.

        The Tender Years Statute provides an exception to the
      hearsay rule, in pertinent part, as follows:



                                      -8-
J-S18041-16



         (a) General rule.—An out-of-court statement made by a
            child victim or witness, who at the time the statement
            was made was 12 years of age or younger, describing
            any of the offenses enumerated in 18 Pa.C.S. Ch[] … 31
            (relating to sexual offenses), … not otherwise
            admissible by statute or rule of evidence, is admissible
            in evidence in any criminal or civil proceeding if:

            (1) the court finds, in an in camera hearing, that the
               evidence is relevant and that the time, content
               and circumstances of the statement provide
               sufficient indicia of reliability; and

            (2) the child either:

               (i) testifies at the proceeding; or

               (ii) is unavailable as a witness.

      42 Pa.C.S. § 5985.1.

            Regarding 42 Pa.C.S. § 5985.1(a)(1), this Court has
      previously stated that [i]ndicia of reliability include: the
      spontaneity of the statements, consistency in repetition, the
      mental state of the declarant, use of terms unexpected in
      children of that age and the lack of a motive to fabricate.

Commonwealth v. Barnett, 50 A.3d 176, 182-83 (Pa. Super. 2012)

(internal quotation marks, footnote, and some citations omitted).

      Upon review, we conclude that Appellant’s argument misses the mark.

Specifically, Appellant takes issue with the statement made by O.H. to S.P.,

arguing that it does not provide sufficient indicia of reliability pursuant to the

tender years hearsay exception. Appellant supports his argument, however,

by pointing to the conflict between S.P.’s testimony provided at the

December 1, 2014 hearing and S.P.’s statements made during the interview



                                      -9-
J-S18041-16


with the Lancaster County Children’s Alliance played during the hearing.

Appellant has failed to demonstrate, and we fail to see, how the

inconsistency in S.P.’s statements provides a basis upon which to conclude

that the underlying statements made by O.H. are unreliable pursuant to the

multi-factored test outlined above.    Indeed, such inconsistency has no

bearing on that determination. For this reason, Appellant’s argument does

not entitle him to relief.

      Judgment of sentence affirmed.

      Judge Lazarus joins.

      Judge Bowes concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary

Date: 5/13/2016




                                   - 10 -
                                                                               Circulated 04/19/2016 03:07 PM




     IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                               CRIMINAL
                                                                                                          c
COMMONWEALTH OF PENNSYLVANIA

                      v.                                   Nos. 0111-2014, 0114-2014

           KEVIN MARK HAGENS

                                                                                       C-)
                                                                                               :·.:s:,,
                                                                                       ~>
                              OPINION SUR Pa. R.A.P. 1925(a)                           (J)
                                                                                       -i
                                                                                       rn       !
                                                                                       ::::)   C.J


BY:      ASHWORTH, J., AUGUST 3, 2015
                                                                                               c.::
                                                                                       :<      c, . .)
         Kevin Mark Hagens has filed a direct appeal to the Superior Court of          ~
                                                                                       ~--
Pennsylvania from the judgment of sentence imposed on May 4, 2015, as finalized by

the denial of Appellant's post sentence motion on June 2, 2015. This Opinion is written

pursuant to Rule 1925(a) of the Pennsylvania Rules of Appellate Procedure, and for the

following reasons, this Court requests that this appeal be dismissed.


I.       Background


         The relevant facts and procedural history may be summarized as follows.

Appellant was arrested on October 3, 2013, and charged at Information No. 0111-2014

with the offenses of involuntary deviate sexual intercourse, unlawful contact with

minors, and corruption of minors,1 for acts committed upon the juvenile female victim

O.H. (DOB 2/20/07), between February 1, 2013, and July 31, 2013. At Information No.

0114-2014, Appellant was charged with indecent assault, unlawful contact with minor,



         118
             Pa. C.S.A. § 3123(b), 18 Pa. C.S.A. § 6318(a)(1), and 18 Pa. C.S.A. § 6301(a)(1)(i),
respectively.
and corruption of minors,2 for acts committed upon the juvenile female victim AK. (DOB

2/25/02), between February 1, 2013, and July 31, 2013. These victims were

Appellant's great-nieces. On January 23, 2014, the Commonwealth filed a notice to

consolidate these two cases for trial, pursuant to Pa.R.Crim.P. 5828(1 ).

       On November 4, 2013, the Commonwealth filed a motion to permit testimony by

O.H. and AK. by contemporaneous alternative method, pursuant to the "Pennsylvania

Uniform Child Witness Testimony by Alternative Methods Act," 42 Pa. C.S.A § 5985.

Following a hearing on November 27, 2013, the Commonwealth's motion was granted.

       On November 26, 2014, the Commonwealth filed a petition to admit testimony

under the "tender years hearsay exception," 42 Pa. C.S.A § 5985.1. A "tender years"

hearing was held on December 1, 2014. An order was entered on December 10, 2014,

granting the Commonwealth's petition and allowing, inter a/ia, the admission of certain

hearsay statements made by victims AK. and O.H. to S.P. (DOB 12/23/01) as

substantive evidence at trial.

       On January 14, 2015, the Commonwealth filed a petition to admit additional out-

of-court statements under the "tender years hearsay exception." A second "tender

years" hearing was held on January 20, 2015, to address, inter alia, certain hearsay

statements made by AK. and O.H. to witnesses M.C. (DOB 1/13/06) and AJ. (DOB

2/25/00). (See January 20, 2015, Tender Years Hearing at 3-4.) The statements were

declared admissible as substantive evidence under the "tender years hearsay

exception."


       218
             Pa. C.S.A. § 3126(a)(7), 18 Pa. C.S.A.   § 6318(a)(1), and 18 Pa. C.S.A. §
6301 (a)(1 )(i), respectively.

                                                2
       The case proceeded to a jury trial before the undersigned on January 28, 2015,

and concluded on January 30, 2015, with a verdict of guilty on all charges.           Following

the verdict, sentencing was deferred pending a pre-sentence investigation.            A further

order was entered on February 2, 2015, directing Appellant to undergo an evaluation by

the Pennsylvania Sexual Offenders Assessment Board (SOAB) pursuant to 42 Pa.

C.S.A. § 9799.24, for purposes of determining whether he qualified as a "sexually

violent predator" (SVP) pursuant to the Sex Offender Registration and Notification Act

(SORNA), 42 Pa. C.S.A. §§ 9799.10-9799.41, because of his guilty verdict on the

predicate offenses of unlawful contact with a minor and IDSI.

       On April 8, 2015, the Office of the District Attorney received the evaluation

conducted by the SOAB. The Board determined that Appellant did not meet the criteria

of an SVP. (N.T., Sentencing at 2, 15.) With this recommendation, the District

Attorney's Office notified the Court on April 8, 2015, that it would not be filing a praecipe

for an SVP hearing. Accordingly, the case was scheduled for sentencing.

       On May 4, 2015, Appellant appeared for sentencing.4 At Information No. 0111-

2014, the Court imposed concurrent sentences of 16 to 32 years incarceration for the

IDSI and unlawful contact with minor charges, plus concurrent sentences of 2 to 4 years




       3A
           sexually violent predator is defined as "[a] person who has been convicted of a
sexually violent offense as set forth in [42 Pa. C.S.A. § 9795.1 (relating to reqistrationl] and who
is determined to be a sexually violent predator under [42 Pa. C.S.A. § 9795.4 (relating to
assessments)] due to a mental abnormality or personality disorder that makes the person likely
to engage in predatory sexually violent offenses." 42 Pa. C.S.A. § 9792.
       4A
         "Defense Sentencing Memorandum" was filed on April 29, 2015, and was considered
by the Court prior to sentencing on May 4, 2015.

                                                 3
for the corruption of minors. (N.T., Sentencing at 12-13.) Restitution in the amount of

$3,828.15 was imposed (Id. at 13), as well as fees and costs.

       At Information No. 0114-2014, Appellant received concurrent sentences of two to

four years for indecent assault, unlawful contact with minors, and corruption of minors

charges. (N.T., Sentencing at 13.) These concurrent sentences were made

consecutive to the sentences at No. 0111-2014, for an aggregate sentence of 18 to 36

years incarceration.     (Id.) Restitution in the amount of $2,937.06 was imposed (Id.), as

well as fees and costs.

       Appellant was RRRI ineligible and his ineligibility was not waived by the

Commonwealth.         (N.T., Sentencing at 13-14; see also Sentencing Order.) Appellant

was advised at sentencing of his lifetime registration obligations pursuant to SORNA,

supra, as a Tier Ill sexual offender. (Id. at 14-15.)

       Appellant filed timely post-sentence motions on May 13, 2015,5 to which the

Commonwealth responded on May 29, 2015. By Order entered on June .2, 2015,

Appellant's post-sentence motions to modify sentence and to set aside verdict were

denied. The motion to withdraw as counsel was granted by separate order on June 2,

2015. Appellant was represented at trial, sentencing, and post-sentence by privately

retained counsel, Kristen L. Weisenberger,     Esquire.

       A timely notice of appeal to the Superior Court of Pennsylvania was filed on July

2, 2015. Pursuant to this Court's directive, Appellant filed a statement of matters

complained of on appeal, in which Appellant raises the following two issues: (1) "[a]n


       5Appellant's
                     post-sentence motion included a motion to modify sentence, a motion to set
aside verdict/new trial, and a motion to withdraw as counsel.

                                               4
aggregate sentence of eighteen to thirty-six years incarceration was an abuse of the

court's discretion and was so manifestly excessive as to constitute too severe a

punishment and [was] clearly unreasonable under the circumstances of this case"; and

(2) "[t]he court erred in admitting the testimony of S.P. regarding O.H.'s alleged

statement to her, where the circumstances of O.H.'s statement did not provide sufficient

indicia of reliability as required by 42 Pa. C.S. § 5985.1." (See Concise Statement at 1J1l

1-2.)


II.     Discussion


        A.     Discretionary Aspect of Sentence


        Appellant's initial argument on appeal relates to his sentencing. The individual

sentences imposed by this Court on Appellant are within the permissible statutory

maximums and, therefore, clearly are legal sentences. Appellant asserts that the

aggregate sentence nonetheless is a manifestly excessive one and clearly

unreasonable under the circumstances of this case. With this issue, Appellant is

challenging the discretionary aspect of his sentencing. Commonwealth v. Griffin, 65

A.3d 932, 935 (Pa. Super. 2013). Such challenges must be raised in a post-sentence

motion or during the sentencing proceedings, or they are waived. Id. See also Pa.

R.A.P. 302(a). Appellant did raise this claim in his motion to modify sentence;

therefore, this claim is preserved for appeal.

        However, even when the discretionary aspects of a judgment of sentence are

properly challenged, there is no automatic right to appeal. Commonwealth v. Moury,


                                             5
992 A.2d 162, 170 (Pa. Super. 2010) (citing Commonwealth v. Sierra, 752 A.2d 910,

912 (Pa. Super. 2000)). Two requirements must be met before such a challenge will be

heard on the merits. First, the appellant must set forth a concise statement of the

reasons relied upon for allowance of appeal with respect to the discretionary aspects of

his sentence. Id. (citing Pa. R.A.P. 2119(f)). Second, he must show that "there is a

substantial question that the sentence appealed from is not appropriate under the

Sentencing Code, 42 Pa. C.S.A. § 9781(b)." Id. (quoting Commonwealth v. Evans,

901 A.2d 528, 533 (Pa. Super. 2006)). The determination of whether a particular issue

raises a substantial question is to be evaluated on a case-by-case basis. Id. (citing

Commonwealth v. Paul, 925 A.2d 825, 828 (Pa. Super. 2007)). Generally, however,

in order to establish a substantial question, the appellant must show actions by the

sentencing court that were either (1) inconsistent with a specific provision of the

Sentencing Code or (2) contrary to the fundamental norms underlying the sentencing

process. Id. (citing Sierra, supra at 912-13). Only then do the facts require a grant of

allowance of appeal of the discretionary aspects of the sentence.

       In this case, Appellant has filed with this Court a timely statement of matters

complained of on appeal in which he raises a discretionary aspect of sentence claim.

will assume for purposes of this appeal that Appellant will likewise satisfy the

requirements of Pa. R.A.P. 2119(f) by filing a separate concise statement with the

Superior Court. Additionally, Appellant has averred that the trial court imposed a

sentence in violation of a particular provision of the Sentencing Code. Specifically,

Appellant claims a sentence of 18 to 36 years incarceration was not consistent with the



                                             6
protection of the public, the gravity of the offenses, and the rehabilitative needs of the

criminal defendant, as required by 42 Pa. C.S.A. § 9721(b).6 (See Statement of Errors

at ,I 1.) Thus, as Appellant has challenged his sentence imposed under 42 Pa. C.S.A.

§ 9721(b), which is a specific provision of the Sentencing Code, he has raised a

substantial question on appeal and I will address the merits of Appellant's discretionary

aspect of sentence claim.

        I begin by noting that sentencing is within the sound discretion of the trial court

and will not be disturbed absent an abuse of discretion. Commonwealthv. Wall, 592

Pa. 557, 564, 926 A.2d 957, 961 (2007). An abuse of discretion is more than an error

in judgment. A sentencing court has not abused its discretion "unless the record

discloses that the judgment exercised was manifestly unreasonable, or the result of

partiality, prejudice, bias or ill-will." Id. (quoting Commonwealth v. Smith, 543 Pa. 566,

571, 673 A.2d 893, 895 (1996)).

        In considering whether a sentence was manifestly excessive or unreasonable

the appellate court must give great weight to the sentencing judge's discretion, as he or

she is in "the best position to determine the proper penalty for a particular offense

based upon an evaluation of the individual circumstances before it." Wall, supra at

565, 926 A.2d at 961 (quoting Commonwealth v. Ward, 524 Pa. 48, 568 A.2d 1242,



       6Section
                 9721(b) provides in pertinent part:
       In selecting from the alternatives set forth for subsection (a) the court shall
       follow the general principle that the sentence imposed should call for
       confinement that is consistent with the protection of the public, the gravity
       of the offense as it relates to the impact on the life of the victim and on the
       community, and the rehabilitative needs of the defendant. ...
42 Pa. C.S.A. § 9721(b).

                                                 7
1243 (1990)). See also Commonwealth v. Ellis, 700 A.2d 948, 958 (Pa. Super. 1997)

(noting that the sentencing court is in the best position to measure various factors such

as the nature of the crime, the defendant's character, and the defendant's display of

remorse, defiance or indifference).

       In clarifying the proper standard of appellate review of a sentencing court's

imposition of sentence, our Supreme Court has noted:

       Simply stated, the sentencing court sentences flesh-and-blood
       defendants and the nuances of sentencing decisions are difficult
       to gauge from the cold transcript used upon appellate review.
       Moreover, the sentencing court enjoys an institutional advantage
       to appellate review, bringing to its decisions an expertise,
       experience, and judgment that should not be lightly disturbed.
       Even with the advent of the sentencing guidelines, the power of
       sentencing is a function to be performed by the sentencing court.
       . . . Thus, rather than cabin the exercise of a sentencing court's
       discretion, the guidelines merely inform the sentencing decision.

Wall, supra at 565, 926 A.2d at 961-62 (footnote omitted; citations omitted).

       The assertion that Appellant's sentence is manifestly excessive and an abuse of

the court's discretion is without any support in the record or the facts of this case.

Given the number of criminal acts committed in this case against two minor victims, as

well as Appellant's total exposure as far as lawful maximums and potential consecutive

sentences, the judgment exercised in this case was neither manifestly unreasonable,

nor the result of partiality, prejudice, bias or ill-will, and, as such, the Court did not

abuse its discretion. The sentence imposed was neither "clearly unreasonable" nor so

manifestly excessive as to constitute too severe a punishment. See Commonwealth v.

Mouzon, 571 Pa. 419, 430-31, 812A.2d 617, 625 (2002).




                                               8
       Reduced to its essence, Appellant's sole claim on appeal is that the only

"reasonable" sentence that he could have received for his six crimes at the two dockets

is one that runs entirely concurrently.   Appellant was facing sentencing on charges

against two minor victims. The number of victims could not be ignored by making the

sentences at the two Informations concurrent with one another.

       Although Pennsylvania's system stands for individualized sentencing, the court is

not required to impose the "minimum possible" confinement.      Walls, supra at 570, 926

A.2d at 965. In fact, our appellate courts have expressed disapproval of routinely

running sentences concurrently lest criminals receive a "volume discount" for their

separate criminal acts. See Commonwealth v. Austin,66 A.3d 798, 808 (Pa. Super.

2013) (citing Commonwealth v. Hoag, 445 Pa. Super. 455, 665 A.2d 1212 (1995)

(stating an appellant is not entitled to "volume discount" for his crimes by having all

sentences run concurrently)).    Consecutive sentences will be overturned only if the

sentence imposed was "clearly unreasonable."       Commonwealth v. Fiascki, 886 A.2d

261, 264 (Pa. Super. 2005). "A sentence is 'clearly unreasonable' if it 'violates the

requirements and goals of the [Sentencing] Code."' Id.

       Long standing precedent recognizes that 42 Pa. C.S.A. § 9721 affords the

sentencing court discretion to impose its sentence concurrently or consecutively to

other sentences being imposed at the same time or to sentences already imposed,

upon consideration of the individual circumstances concerning the defendant and the

many crimes he committed.       See Commonwealth v. Johnson,961 A.2d 877, 880 (Pa.

Super. 2008) (citing Commonwealth v. Marts, 889 A.2d 608, 612 (Pa. Super. 2005)).



                                              9
See also Commonwealth v. Dodge, 77 A.3d 1263, 1277 (Pa. Super. 2013)

(sentencing theft defendant to consecutive sentences for each victim was not abuse of

discretion).

       It should be noted that the sentences on each Information were made

concurrent. However, as explained to Appellant at his sentencing, "[t]hese were two

separate and distinct victims for which the defendant is being held responsible." (N.T.,

Sentencing at 13.) This Court's decision to impose some consecutive sentences rather

than all concurrent sentences resulted from a dispassionate, balanced and scrupulous

review of the entire record in this case. Appellant's sentence was neither so manifestly

excessive as to constitute too severe a punishment nor unreasonable given the number

of victims and the circumstances of the cases.

       Appellant further claims that the Court failed to impose an individualized

sentence which took into consideration Appellant's circumstances. ( See Statement of

Errors at 1J 1.) Specifically, Appellant argues that the Court failed to consider certain

factors that would have mitigated against a sentence in the state correctional institution.

Appellant cites the fact that he "did not cause the victims any physical harm, was not

found to meet the criteria for that of a sexually violent predator, and was unlikely to

reoffend." (Id.; see also Post-Sentence Motion at 1J1J 10, 12-14.)

       It is clear that in fashioning this sentence the Court did consider the individual

circumstances concerning Appellant and the many crimes he committed. As noted at

the sentencing hearing, the Court took into account the following factors: Appellant's

age (46); his family history (father of two adult daughters); his adult criminal record



                                             10
which included convictions for possession with intent to deliver in 1992 and robbery in

2009; his educational background, having earned his GED and his COL, and having

attended school for his HVAC certification; his alcohol and substance abuse history,

starting with his use of alcohol and marijuana at the age of 12, cocaine at the age of 19,

and crack cocaine at the age of 38; and his employment history. (N.T., Sentencing at

10-11; see also Pre-Sentence Investigation Report.)

       It is also clear from the record that this Court carefully considered the entire pre-

sentence investigation report. (N.T., Sentencing at 11.) As our Superior Court noted:

       Since the sentencing court had and considered a presentence report,
       this fact alone was adequate to support the sentence, and due to the
       court's explicit reliance on that report, we are required to presume that
       the court properly weighed the mitigating factors present in the case.
       Commonwealth v. Boyer, 856 A.2d 149 (Pa. Super.2004). In Boyer,
       we stated: 'In imposing sentence, the trial court is required to consider
       the particular circumstances of the offense and the character of the
       defendant. The trial court should refer to the defendant's prior criminal
       record, age, personal characteristics, and potential for rehabilitation.
       However, where the sentencing judge had the benefit of a presentence
       investigation report, it will be presumed that he or she was aware of the
       relevant information regarding the defendant's character and weighed
       those considerations along with mitigating statutory factors .... '

Commonwealth v. Fowler, 893 A.2d 758, 766-67 (Pa. Super. 2006).

       Furthermore, the Court took into consideration Appellant's comments at the

sentencing hearing and his letter of March 2, 2015, to the Court, as well as defense

counsel's comments on behalf of Appellant. (N.T., Sentencing at 5-7.) To the extent

that Appellant argues that the trial court did not adequately consider these mitigating

factors which were presented in the pre-sentence investigation report and by counsel,

such a claim is not supported by the record and, in any case, does not raise a



                                            11
substantial question. Commonwealth v. Hanson, 856 A.2d 1254, 1257-58 (Pa. Super.

2004).

         Appellant also contends that the sentence was not consistent with the protection

of the public, the gravity of the offenses, and his rehabilitative needs. ( See Statement

of Errors at,-[ 1.) I begin by noting that when "sentencing an appellant, the trial court is

permitted to consider the seriousness of the offense and its impact on the community."

Commonwealth v. Roden, 730 A.2d 995, 998 (Pa. Super. 1999). Appellant committed

crimes of violence which placed people's lives in danger and created a risk of bodily

injury, or at the very least significant psychological and psychiatric damage to the minor

victims in this case. (N.T., Sentencing at 11.) This sentence will protect the public

because, for a period of 18 years, Appellant will not have access to children for sexual

purposes.

         Appellant suggests that "there is not an undue risk of repeated criminal behavior

that would require total confinement." (See Post-Sentence Motion at,-[ 14.) The fact

that Appellant disagrees with the sentencing court's conclusion regarding his

rehabilitative potential does not render the sentence imposed an abuse of discretion.

See Commonwealth v. Gibson, 716 A.2d 1275, 1279 (Pa. Super. 1998). Appellant is

a risk to commit crimes if not incarcerated. This sentence will serve the rehabilitative

needs of Appellant, in that he was made eligible for "all programs, vocational,

educational, psychiatric or psychological programs that [Appellant] chooses to

participate in." (N.T., Sentencing at 13.) Appellant was provided an adequate time to

become rehabilitated and the tools to achieve rehabilitation before his is released from

incarceration.

                                             12
         Lastly, Appellant asserts that the Court "inappropriately prejudged [Appellant's]

case and informed [Appellant] prior to the start of trial that he would sentence him to at

least 16 years if he was found guilty at trial." (See Statement of Errors at   ,r 1.)   This is

not an accurate representation of my comments made to Appellant one week prior to

trial:

         THE COURT: . . . Mr. Hagens, ... counsel have spoken to me in
         chambers about where we are with the status of this case. It is
         scheduled to begin and to go to trial beginning next Wednesday.

                Before we do so, however, I want to make sure we are all on
         the same page.
                I have been provided with a copy of the sentencing guidelines
         and the worksheet. I want to make sure that you are making an
         informed decision as to how you wish to proceed, sir.
                Obviously, you have the right to a jury trial. I do not in any way,
         shape, or form, want to dissuade you or convince you otherwise, but I
         want to make sure that you are making an informed decision as to the
         consequences of whatever decision you choose to make.
                Do you understand that, sir?

         THE DEFENDANT:        Yes, Your Honor.

         THE COURT: All right. The guidelines that I have been provided
         indicate that the charges, as they presently have been filed and as
         they have been presented to the jury, on Docket No. 111 of '14, Count
         1 is involuntary deviate sexual intercourse, a felony of the first degree.
         Count 2 is unlawful contact with a minor, sexual offenses, and that's a
         Felony 1 as well.
                 Both of those, because of a prior record score of five, have a
         standard range guideline of 192 months to the statutory limit. And as
         a Felony 1, the statutory limit would be 20 years in jail.

         MS. MANSFIELD:      If I may, Count 1 is 40 years.

         THE COURT: It's 40 years, you're correct. That's right.
                  According to the sentencing guidelines, the low end of the
         guidelines would be 16 years. So in the event that this case proceeds
         to trial and in the event that you are found guilty, I am the person who
         is responsible for imposing sentence.


                                               13
        Absent a very compelling reason to the contrary, most, if not
all, of my sentences are within the standard range guidelines.
        So in this case, I would begin a sentence with 16 years. That
would be the bottom end or the low end of any sentence that I would
impose. To that I would add any other sentences that I think are
appropriate.
        It is also my practice, and it is no secret that it is the practice
of most judges, that if multiple individuals, victims, are involved, then
I hold people responsible for their actions with regard to those
individual victims.
        In other words, I do not think a defendant, any defendant,
should be entitled to a volume discount simply because there are
numerous victims.
        So you would be held responsible. In the event that you are
found guilty by a jury, you would be held responsible for each
individual victim in these cases.
        Now, I have not gone through and done the math and
purposely not spent a great deal of time with that because I am
sitting as the judge in this case and I want to hear the testimony.
        I want to make sure that you understand that as long as the
IDSI, the involuntary deviate sexual intercourse, and the unlawful
contact with minor charges, Felony 1 s, as long as they remain as
part of this case, my evaluation of what the appropriate sentence
should be would begin at the low end of the guidelines, 16 years,
and go up from there.
Do you understand that, sir?

THE DEFENDANT:        Yes, Your Honor.

THE COURT: So that any sentence that would be imposed, in the
event that you are found guilty, would in all likelihood start at 16 years
and go upwards, depending on the other charges and depending on
all of the other circumstances.
         Do you understand that, sir?

THE DEFENDANT:        Yes, Your Honor.

THE COURT: Is there anything else at this time that counsel would
like to add to any of that?



MS. MANSFIELD: The Commonwealth has extended an offer to
reduce the charge of involuntary deviate sexual intercourse, the
charge Your Honor indicated carries the 16 years, to an indecent

                                       14
assault, which would leave -- we would agree to reduce that charge
and offer him a total sentence for both dockets of seven to 14 years,
plus a consecutive probationary tail, which we didn't discuss the
specifics. Probably somewhere around five or ten years' consecutive
probation.
        That is the current Commonwealth's offer on this case. I just
wanted to make that clear on the record.

THE COURT: All right. Mr. Hagens, has your attorney discussed this
with you?

THE DEFENDANT: Yes, Your Honor.

THE COURT: And she has conveyed to you the offer of seven to 14
years?

THE DEFENDANT:       Yes, Your Honor.

THE COURT: All right. Do you wish to discuss this in more detail
with your attorney or have you made a decision as to how you are
going to proceed?

THE DEFENDANT:       Your Honor, we're going to meet later this week
and discuss it.

THE COURT: Okay. Mr. Hagens, the reason we're having this
discussion is I want to make sure that you make an informed decision.
        As I have said from the very beginning, you have the right to do
whatever you choose to do. But at a later time I do not want you or
your attorney or anyone else to come back and say, well, I guess I
should have made a different decision or I didn't understand the
consequences of my decision.
        Now, I'm the referee. My goal is to provide the level playing
field. I have no reason to encourage one side or the other to do
whatever they don't want to do.
        My job is to make sure everybody is well informed. My job is
to make sure that the law is applied properly and that this case is
decided properly.
        So this discussion is being had because I do not want, in the
event that you are convicted -- here's the bottom line. In the event
that you are convicted, I do not want you at a later time to come back
and say that you did not understand what the consequences were of
your decision. I do not want you at a later time to come back and
suggest that your attorney didn't discuss this with you.


                                     15
               I don't want you to come back at a later time and say that the
       Commonwealth did not make an offer to you in this case that you had
       the opportunity to evaluate and to accept and then chose to reject.
               I want to make sure that you understand that given the
       guidelines which I am required to review, and that if I go substantially
       below or above the guidelines, in all instances that I can think of, if I
       have no justification for doing so, I would be reversed by the appellate
       courts.
               So I am telling you that looking at these guidelines, if you are
       convicted, in all likelihood we would start at 16 years and go up from
       there, as the low end of any sentence that would be imposed.
               You now understand why we're having this discussion; correct?

       THE DEFENDANT:        I understand, Your Honor.

(N.T., Tender Years Hearing at 4-12.)

       As this exchange indicates, my intention was never to dissuade Appellant from

asserting his constitutional right to a trial. I did, however, want Appellant to understand

the sentencing constraints to which I would be subject. Every sentencing court is

legislatively obligated to "consider any guidelines for sentencing and resentencing

adopted by the Pennsylvania Commission on Sentencing."         See 42 Pa. C.S.A. §

9721(b). See also Commonwealth v. Childs, 445 Pa. Super. 32, 37, 664 A.2d 994,

996 (1995) (trial court must exercise its sentencing discretion in accordance with the

applicable provisions of the Sentencing Code). If a court departs from the sentencing

guidelines, it must articulate its reasons on the record. Id. See also Commonwealth v.

Warren, 84 A.3d 1092 (Pa. Super. 2014).

       For the felony one crimes of IDSI and unlawful conduct with a minor, which each

carry an offense gravity score of 14, the sentencing guidelines recommend a minimum

standard range sentence of 16 years incarceration for a criminal defendant with a prior

record score of five. 42 Pa. C.S.A. § 9721(b). I simply cautioned Appellant that, absent


                                             16
compelling reasons to sentence in the mitigated range, he would most likely receive a

minimum standard range guideline sentence. This was not improper.

       In fact, what I was trying to avoid, did in fact happen when, in his post-sentence

motion, Appellant argued that his sentence should be reduced because he was

"originally offered a plea of only seven years in a state correctional facility" (see Post-

Sentence Motion at   ,r 12) -   a plea which he rejected after being fully informed of my

sentencing obligations should Appellant go to trial and be convicted by a jury. (N.T.,

Tender Years Hearing at 4-12.) With this argument, Appellant was asking me to

consider the plea negotiations in formulating a sentence. Plea negotiations are not a

factor that the Court should consider in formulating a sentence. Rather, a trial court

must exercise its sentencing discretion in accordance with the applicable provisions of

the Sentencing Code. See 42 Pa. C.S.A. § 9721(b).

       In conclusion, Appellant's assertion that his sentence is manifestly excessive and

an abuse of the court's discretion is without any support in the record or the facts of this

case. Given the criminal acts committed in this case against two different minor victims,

as well as Appellant's total exposure as far as lawful maximums and potential

consecutive sentences, the judgment exercised in this case was neither manifestly

unreasonable, nor the result of partiality, prejudice, bias or ill-will, and, as such, the

Court did not abuse its discretion. The sentence imposed was neither "clearly

unreasonable" nor so manifestly excessive as to constitute too severe a punishment.

See Commonwealth v. Mouzon, 571 Pa. 419, 430-31, 812 A.2d 617, 625 (2002).




                                               17
       B.      Admissibility of Evidence


        Appellant's next issue concerns an evidentiary ruling. Specifically, Appellant

contends that "[t]he court erred in admitting the testimony of S.P. regarding O.H.'s

alleged statement to her, where the circumstances of O.H.'s statement did not provide

sufficient indicia of reliability as required by 42 Pa. C.S. § 5985.1." (See Concise

Statement at 1r,J 1-2.)

       Admission of evidence is within the sound discretion of the trial court and will not

be reversed absent an abuse of that discretion. Commonwealth v. Kriner, 915 A.2d

653, 656 (Pa. Super. 2007). An abuse of discretion requires "not merely an error of

judgment, but where the judgment is manifestly unreasonable or where the law is not

applied or where the record shows that the action is a result of partiality, prejudice, bias

or ill will." Commonwealth v. Charlton, 902 A.2d 554, 559 (Pa. Super 2006) (quoting

Commonwealth v. Widmer, 560 Pa. 308, 322, 744 A.2d 745, 753 (2000)).

       Appellant's primary objection to admission of the proffered testimony was that it

was inadmissible hearsay. Hearsay is defined as an out-of-court statement offered into

evidence to prove the truth of the matter asserted therein. Commonwealth v. Phillips,

879 A.2d 1260, 1262 (Pa. Super. 2005); Pa R.E. 801(c). The hearsay rule in

Pennsylvania is established by statute: "Hearsay is not admissible except as provided

by these rules, by other rules prescribed by the Pennsylvania Supreme Court or by

statute." Commonwealth v. Robertson, 874 A.2d 1200, 1210 (Pa. Super. 2005); Pa

R.E. 802.




                                             18
      Appellant contends that the testimony of S.P. regarding the child victim O.H.'s

alleged statement to her constituted hearsay not qualifying for admission under any

recognized exception.   The tender years exception to the rule against hearsay, set forth

in 42 Pa. C.S.A. § 5985.1, allows statements made by a child victim of sexual assault to

be admitted into evidence, if the statements are relevant and the time, content and

circumstances of the statement provide sufficient indicia of reliability. Commonwealth

v. Lyons, 833 A.2d 245, 255 (Pa. Super. 2003). Essentially, "[t]he tender years statute

creates an exception to the hearsay rule in recognition of 'the fragile nature of young

victims of sexual abuse."' Commonwealth v. Curley, 910 A.2d 692, 697 (Pa. Super.

2006) (quoting Commonwealth v. Lukowich, 875 A.2d 1169, 1172 (Pa. Super. 2005)).

      The statutory requirements for the admission of such testimony are set forth in

42 Pa. C.S.A. § 5985.1, and are as follows:

      (a) General rule.-An out-of-court statement made by a child victim
      or witness, who at the time the statement was made was 12 years
      of age or younger, describing any of the offenses enumerated in ...
      31 (relating to sexual offenses), ... not otherwise admissible by
      statute or rule of evidence, is admissible in evidence in any criminal
      or civil proceeding if:
      (1) the court finds, in an in camera hearing, that the evidence is
      relevant and that the time, content and circumstances of the
      statement provide sufficient indicia of reliability; and
      (2) the child either:
               (i) testifies at the proceeding; or
               (ii) is unavailable as a witness

42 Pa. C.S.A. § 5985.1(a). See Kriner, 915 A.2d at 656.

      A hearing was held on December 1, 2014, to determine whether the statements

made by the victim child, O.H., to third parties should be admitted under the tender

years exception to the hearsay rule. At the hearing, the Commonwealth presented the


                                            19
testimony of Candra Misal, S.P., Shannon Honaker, and the forensic interviewer at the

Lancaster County Children's Alliance,7 Kari Stanley. (N.T., Tender Years Hearing at 4,

23, 44, and 66, respectively.) The Commonwealth also introduced the DVD of Ms.

Stanley's interview with O.H. (Id. at 72.)

       Following the hearing, I granted, on the record, the Commonwealth's petition to

admit the out-of-court statements of O.H., including the testimony of Kari Stanley and

the videotape of her interview with the child victim, O.H., pursuant to the tender years

exception to the hearsay rule because the statutory criteria of§ 5985.1 were met: (1)

the victim was under the age of 12 when she made the out-of-court statements; (2) the

victim's statements pertained to one of the statutorily mandated groups of subject

offenses; (3) the evidence was relevant; and (4) the time, content, and circumstances of

the statements provided sufficient indicia of reliability. (N.T., Tender Years Hearing,

December 1, 2014, at 99.)

       On appeal, Appellant claims the circumstances of O.H.'s statement to S.P. did

not provide sufficient indicia of reliability. (See Concise Statement at   ,m 1-2.) The
factors to be considered by a trial court in determining whether the child declarant was

likely to be telling the truth when the statement was made include: "the spontaneity of

the statements, consistency in repetition, the mental state of the declarant, use of terms

unexpected in children of that age and the lack of a motive to fabricate.'' Kriner, 915

A.2d at 657 n.3 (quoting Commonwealth v. Delbridge, 578 Pa. 641, 855 A.2d 27, 46


       7Lancaster County Children's Alliance is a child advocacy center where investigations of
child abuse are conducted through forensic interviews of children who have been referred either
by the Children & Youth Agency or a law enforcement agency. The aim is to minimize the
number of interviews a child must endure surrounding allegations of child abuse.

                                              20
(2003)). In the instant case, although the language used by O.H. was age appropriate,

her description of how she and Appellant were positioned when he "licked her girl part"

is not an event that a six-year-old child would be expected to know or speak of without

the experiences that she described.     (N.T., Trial at 136-40, 151.) There is no evidence

that the victim's mental state was anything other than normal. Moreover, prior to the

initial disclosure, the parties "got along fine" (N.T., Trial at 301), and there was no

motive for the child to fabricate the statements.

       Lastly, O.H.'s actions and statements that followed were completely

spontaneous and remained consistent to each person with whom she spoke - her

cousin, S.P. (N.T., Trial at 161, 163), her cousin, M.C. (Id. at 225), her cousin, Mac.C.

(Id. at 385), her aunt, Candra Misal (Id. at 248, 250), her uncle, Nathan Penwell (Id. at

293, 299), and Kari Stanley. These circumstances combined to provide sufficient

indicia of reliability of O.H.'s statements and there was no trial court error in ruling that

the testimony of S.P. that her cousin, O.H., told her that "Uncle Kevin" had "licked her

girl parts" was admissible under the tender years exception to the hearsay rule. (Id. at

161, 163.)


Ill.   Conclusion


       For the reasons set forth above, this Court respectfully requests that Kevin Mark

Hagen's judgment of sentence be affirmed and his appeal dismissed.

       Accordingly, I enter the following:




                                              21
 IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                           CRIMINAL


COMMONWEALTH        OF PENNSYLVANIA

                   v.                                    No. 0111 - 2014, 0114-2014

        KEVIN MARK HAGENS


                                          ORDER


      AND NOW, this     3rd   day of August, 2015, the Court submits this Opinion pursuant

to Rule 1925(a) of the Pennsylvania Rules of Appellate Procedure.




                                                j1  VI L. ASHWORTH
                                                  JUDGE




Copies to:   Susan E. Moyer, Assistant District Attorney
             Diana C. Kelleher, Assistant Public Defender